Citation Nr: 1646840	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for residuals of a crushing injury to the left 4th and 5th fingers, rated as 10 percent disabling prior to July 9, 2011 and 20 percent thereafter. 

2. Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.

3. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to July 9, 2011 and 40 percent thereafter.

4. Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.

5. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 10, 2012.

6. Entitlement to a compensable rating for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to June 1974 and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, September 2008 and January 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before a Veterans Law Judge (VLJ) at a Board Travel Board  hearing in August 2010.  A transcript of the hearing has been reviewed and associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

In a January 2015 rating decision, the RO denied entitlement to a compensable rating for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In review of the claims file, the Board has found that appropriate measures were not taken to ensure the collection of private treatment records that the Veteran identified.  In particular, the Veteran identified private records in a July 2016 "Authorization to Disclose Information to the Department of Veteran Affairs," and when the AOJ in an August 2016  Report of Contact with the provider found that additional information was needed before collection could be completed.  Unfortunately, there is no evidence that any remedial action needed to complete the collection of evidence from this provider was communicated to the Veteran.  See 38 C.F.R. §§ 3.159.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he identified in his July 2016 "Authorization to Disclose Information to the Department of Veteran Affairs"

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


